Memorandum

Per Curiam.

The premises in question constitute “ commercial space ” within the meaning of the Commercial Rent Law, chapter 3 of the Laws of 1945, as amended by chapter 272 of the Laws of 1946. Plaintiff, therefore, had the burden of proving that the rent charged was not greater than the emergency rent for such commercial space. (Flo-Ru-Na Inc. v. Zimmerman, 185 Misc. 759.) Plaintiff failed to sustain that burden. .
The judgment should be unanimously reversed upon the law, and new trial granted, with $30 costs to defendants to abide the. event.
MacCrate, Smith and Steiebrink, JJ., concur.
Judgment reversed, etc.